—Order, Supreme Court, New York County (William Wetzel, J.), entered on or about Novem*260ber 12, 1997, which granted petitioner’s application to annul respondent’s determination revoking petitioner’s liquor license to the extent of vacating the determination and remanding to respondent for a new administrative hearing, unanimously affirmed, without costs.
Respondent’s determination, which was made upon petitioner’s failure to appear at a hearing that had been twice before adjourned at petitioner’s request, was properly annulled as arbitrary and capricious with a direction to respondent to hold a new administrative hearing, where petitioner’s request for a third adjournment, made eight months after the charges were served, five months after the first scheduled hearing date, and one day before the last scheduled hearing date, was supported by its attorney’s affidavit of actual engagement in a criminal case, and, as it happened, its attorney did come to the hearing location approximately an hour and a half late prepared to proceed. We are not convinced by respondent’s claim that a further delay in the revocation of petitioner’s liquor license could be dangerous to the public, where respondent consented to two adjournments that added up to a five-month delay. Furthermore, it appears petitioner has a meritorious defense to the charges, inasmuch as the underlying summonses were dismissed. Concur — Milonas, J. P., Rosenberger, Nardelli, Wallach and Rubin, JJ.